THE      ArroRNEy         GENERAL
                               OF TEXAS




Ronorablw Y. L. Eoberson
county @Ammy
arinklwr county
Keridt, ~wxns




                                            and r&ain fess
                                            ES registrar8 ror
                                           of Vital Statlstios,
                                          on to their annual      ,




                        ineto plaos  the justices
                        on a salary basis the
                       he pea08 shall receive in
                      areto a11 roes, comllisslolis,
                       tar performing ;Parria+3
                   OS and ror aotlng an Registrar
                s Botlrd of vital Statlstios    and
          -haa aotfw   as ieofrioi0 Iiotarjr iablio.

          “Gginion go. O-419, Attorney General of
     Texas, we rind the rollowing:
          Vhere    justices of thwmaoe aot as local
          registrars    oi vital ststistlos, and are
  Honorable H. L. Roberson,              Page g



                oou&nsated for the tiaoal year
                on &IO be818 or lpes same&~by than
                in the performa      or their orrioial
                duties, ruoh fee8 oolleoted as co-
                gistrais of vital statirtiss   u5der
                Rul0 %a, ~rtlOle 44777, as m~~d06
                by Aoto or 1929, Qlst LOS., 1st
                C. 3;. Chapter 4, are to bo reported
                and inoladed           in the maximum oompen-
                satfon allowed suoh otiiorrs.                      .’
               .Vn your opinion 0419,   you ara referring
        to Justioes   that am compensated on a fee
        basis.    In our oaso the Suetioes of the Pwaoe
        are oompwnsated on the ntaximua salary basis
        or ~s,400;00   per yam.

                mRerer&g   baok to &tioLe 39124, aaotioa
         (o),   Vernon's, It is the opinion of this otrics
         that the Juatlos can retain his fees oollwot-
         ed as registrars   of vital rtatistfoa, over aM                .
        ,above his &‘400.00    per year ~1s~.    %hst is
         the opinion of ‘your deppart?neattr”
               Pli5klei County bar a population of 6,168 ‘inhabitants
    aooordlne to the 1940 Federal Ce~eus. You rwrer to hrtlole
    2*12e j Seotion .(a I,. Vornon~s Annotated Civil .Stbtutes.   Ap-
    parentlp you haye rerirwncs to paragraph (01 oi Section ‘19 oi
    lirtiole 39124;.;V4rAoA’s Annotated Civil 3tatutes.      This pro-
    vision is only:-applfoable to o-ouatlss harlnq a populatloo In
    exo4as or 190,000~ inhabitants aooor&lnJ to the last preoablng
--- Foderal Ceasu8;a. Tner(efore, this provision of.thm statute is
    not applicabls:t6    .\FsinklerCounty a8 said oounty doss not have
    a population i5 :0tos;ss, or 190,009 inhabitants.     :
             ieoti&   2,&~&&014’39l24,       Vernbn’s &notated Civil
   Statutea, is appllosble  to oou~tlws having a popul8tloA Of
   less than 20,OIJOinhabitants acoording to the latit praaedlog
   Bederal Census and reads iA p’art as iollowtit
                Vhe   couiieeionsri~          Court of each o&tf
         in t.ha~Stato of ToXas; at lts rirrt rrgulqr
         mi.U&~~+,January or. each calendar year, shall,
         byr;OrdOr'm&e Andyentered 15 the mioutss or.
         said ‘~oug$i: dotsmine whather pree’lnet offioers
         or suoh county, (oroept pub110 wefghsrr and
         registrars   or .~l+al 8tatistlos) shall b4 009-
         pensated 05 a I%r&arr basis as provided for in
Xonorablo H., L. Robersan,       Fapag43



     this Aot; or whether thsp shall reowirr as
     thrir ootipwnaation,~suoh tees of orrioe as
     MJ be earned by them in the p4riom4504      of
     the duties of their oiiioea,   and it shall
     bo the duty,of the. ?ountp olerk of eaoh
     oountr to forward to the Comptrollsr or
     Pub110 Aaoountr dr the State of Texas on or
     berorr the 31st da$ or January a oertirled
     copy or euoh order.    . . .”
             Seation 2s of Artiole             39120, supra, prooldsst
           "x5 all OOUAti48 Of thftt s&&to OOAbi5-
     ing a population  or lass than 054 hundroll and
     ninety thousand (190,000) inhabitants,    aooord-
     ing to tho last preoedlng Poderal Census,
     wherein ths preoinot   ottiorrs are oompwsated
     un a salary basis under the pro?lsloas‘ or this
     act such prwoinot orriosrr shall reoeiva,     in
     adtfoa        to the salary       fired     by thr Commls-
     eionerr Court, all        r9e8,     oommkasio~,      or pay-
     ments                 marrlago oeremonlws and
              ror perrorasng
     for aoting as ro@.strar ror thtt acard of
     Vital Statlatios,  aad ror aotlng as OreOrriOiO
     notar     puDll0. w

             Seotion 1S or Artlole             39120, supra, providas.:in   gnrtr
           The hXa!Bh9iOAoM'             Court in counties bar-
     iA   a pOpUhtiOA 0r less   than twenty thousand
     (20,000) inhabitants,  aoooFding to the. last pre-
     oeding Federal Census at the first regular
     meeting 15 January or eaoh oalondar your, may
     pass an order providing ror ooPrpensatlon or all
     ooutttf and preolnot orricers  on a salaa-7 basis.
     . . .
             Seotion 17 (a),    Article         SOl23 sitpra, rqads in part
ss rm0tf8t
             Vhe    term *Preoinot       Ofrioers* as~uaed in
      this Got asans justiowa           or the paaor wnd eon-
      stable u .


           “(b)      In oountlss whore it 8hal1 bavr boon
      datemined      t&t  prooinot offloors rim11 br don-
                                                                                    _.
                                                                                          218


Honorable B. L. Roberaon, Page 4


     pensatstt on an annual aalav basis it shall
     be the duty of the Comnissioner8’    Court of
     auoh county .to fix the salary allowed to suoh
     orrfoerr.   moh or said orriaerr #hall br
     paid in money an wmual salary in twelve (16)
     equal incrtallmata or not 20~8 than the total
     6um earned aa oompsneation earned by him in
     hia offMa     qapaoity for the flsonl p%r
     1935 and not more than the mrirnum amount rl-
     loued suoh orfiosr   under lawn existing Awp
     uat24, 1935. , . ,”
          Sustloos o? ihs paroe am rsqulred    to aot ao r8-
&mars    ror the B&ml or vital Statlatioa,    in oertaln in-
strmoea, by Article 4477, Vfwnon’6 Armotatstl Civil Statuteo,
and amendamts thereto.
                In vi6~       0r      the   roreguing   statute8   you   era   rerpsot-
fully advisdd th&t it iS th0 OQflliO!l Or this deQEUtrk&t that
where Just&oar OS the peaos..arr compsnaated owfin annual
saley    basis, auoh justlose~df  the psaoe are authorize6 to
oollsot   and retain reer for noting as registrara for the
Board or Vital Statirtios,    in addition to their eumual sala-
ries, whioh hem bemi,ilxed bf the Commi~ioner8       Court8 in
conpllanos    dth the above mentioned   statutes.

                    en.olo~lng a oopy oi our opinion Nor O-419
                We are
and a    ooppor so ppinion written by Honorablr J8me.rN, Neil,
Assistant   Attor#ep O~naral, addposaed to Honorable Tom C.
King, Btats   Auditor, oonmrnfng the qriestioa dlaoussod in
oljinlon NO. O-419, for pour fnrormation.          ~.
             Trustin that the roregoing                    fully~~anensn your in-
quiry,    we are. .._
                      -
                          ,.., .: :
                                                             Yours wiry truly
                                                        ATlDR?ZTMiERALOFTEXAS



                                                                    ArQell williamr
                                                                          As8iatant
AWaG